 Case 3:20-cv-00114-X-BH Document 17 Filed 08/16/21        Page 1 of 1 PageID 105



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

CHARITY COLLEEN CROUSE,                    )
         Plaintiff,                        )
                                           )
v.                                         )   Civil Action No. 3:20-CV-00114-X-BH
                                           )
TEXAS STATE SENATE,                        )
         Defendant.                        )

        ORDER ACCEPTING FINDINGS AND RECOMMENDATION
           OF THE UNITED STATES MAGISTRATE JUDGE


      After making an independent review of the pleadings, files and records in this

case, and the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge, the Court finds that the Findings and Recommendation of the

Magistrate Judge are correct and they are accepted as the Findings, Conclusions, and

Recommendation of the of the Court.

      IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge are accepted. By separate

judgment, the plaintiff’s claims will be dismissed.

      IT IS SO ORDERED this 16th day of August 2021.




                                          __________________________________
                                           BRANTLEY STARR
                                           UNITED STATES DISTRICT JUDGE
